RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1092-21

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

C.I.,

          Defendant-Appellant,

and

J.M.,

     Defendant.
________________________

IN THE MATTER OF THE
GUARDIANSHIP OF
D.D.M., a minor.
________________________

                   Submitted September 19, 2022 – Decided October 11, 2022

                   Before Judges Currier and Enright.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Atlantic County,
            Docket No. FG-01-0024-21.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Christine Olexa Saginor, Designated
            Counsel, on the briefs).

            Matthew J. Platkin, Acting Attorney General, attorney
            for respondent (Sookie Bae-Park, Assistant Attorney
            General, of counsel; Julie B. Colonna, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Todd Wilson, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant C.I. (Carol)1 appeals from the November 19, 2021 judgment

terminating her parental rights to her biological son, D.D.M. (David), following

a seven-day guardianship trial.2 We affirm.




1
  We refer to defendants, their son, and other adults involved in this litigation
by their initials and fictitious names, to protect their privacy. R. 1:38-3(d)(12).
2
  Although the trial court also terminated the parental rights of David's father,
defendant J.M. (John), following the guardianship trial, John does not appeal
from the guardianship judgment. Accordingly, we limit our discussion to the
facts leading to the termination of Carol's parental rights.
                                                                             A-1092-21
                                        2
                                        I.

      We do not repeat the facts at length because they are fully detailed in the

trial judge's opinion. Instead, we provide a summary of the evidence adduced

during the guardianship trial.

      In May 2019, the Division of Child Protection and Permanency (Division)

received a referral from the childbirth center where Carol had delivered David

two days earlier. During its investigation, the Division interviewed Carol, who

disclosed she had been diagnosed with paranoid schizophrenia and major

depression. She also revealed she had suicidal ideations in 2001 − when she

heard voices telling her to jump in front of a train. But she refused to elaborate

about the nature of her auditory hallucinations. Further, Carol acknowledged

she was hospitalized multiple times for her illnesses.

      Due to the Division's concerns about Carol's mental health, how her

condition could jeopardize David's safety, and its inability to identify a

supervisor who could oversee Carol's care of her newborn, the Division removed

David and placed him in a resource home with E.F. (Ellen) and her spouse, A.F.

(Alex). Although David was subsequently placed with another resource family

for a short period of time, he returned to Ellen's and Alex's home and remained

there throughout the remainder of the litigation.


                                                                            A-1092-21
                                        3
      In June 2019, at the Division's request, Carol submitted to a psychiatric

evaluation. During the evaluation, she reported a history of suicidal ideations,

suicide attempts, psychosis and delusions. The evaluator recommended Carol

take psychotropic medication to regulate her mood and diminish her psychiatric

symptoms.      Carol did not consent to this treatment.     The evaluator also

recommended Carol engage in individual therapy and take parenting training

classes. Although the Division made referrals for these services, Carol refused

to engage with the Division's recommended providers. Instead, she participated

in therapy every few weeks for an unspecified amount of time and attended a

three-hour parenting class which was not approved by the Division. Carol

denied the Division access to information from her treatment providers, thereby

hampering its efforts to assess whether Carol was progressing in her ability to

safely parent David.

      Following David's placement with his resource parents, the Division asked

Carol to authorize surgery for her son to remove the extra digits he was born

with on each hand. Carol would not consent to the surgery unless David was in

her custody.    Subsequently, David was brought to the emergency room to

address a possible infection in one of his extra digits. Still, Carol refused to

permit the recommended surgery. Accordingly, the Division filed an emergent


                                                                          A-1092-21
                                       4
application with the court to allow the surgery to proceed. At that point, Carol

relented and agreed to the procedure.

      In July 2019, Carol identified A.H. (Anna) as a potential placement for

David, claiming Anna was David's godmother. But Carol initially was unable

to provide Anna's contact information or her last name to the Division. Once

the Division located Anna, she offered to care for David, but told the Division

it should return David to Carol's custody. Anna's husband, W.P. (Wayne) also

advised the Division he was willing to accept David into his home. Although

Wayne informed the Division he lived in Pennsylvania during the work week

and only returned home to New Jersey on weekends, he refused to let the

Division assess his home in Pennsylvania.

      By October 2019, the Division assessed Anna's and Wayne's New Jersey

home. Anna continued to maintain the Division mistakenly removed David

from Carol's care. Anna further suggested Carol could move into her home.

Shortly thereafter, the Division sent Anna a rule-out letter based on its concern

she did not appreciate the extent of Carol's untreated mental health issues , and

because neither Anna nor Wayne allowed the Division to assess Wayne's

Pennsylvania home. The Division did not send Wayne a separate rule-out letter.




                                                                           A-1092-21
                                        5
        As the litigation progressed, the Division offered Carol weekly visits with

David on Wednesdays and Fridays. Carol only attended Wednesday visits. And

she was frequently late or left the visits early after becoming aggressive with

Division workers. Moreover, she declined virtual visits during the height of the

COVID-19 pandemic because Ellen and Alex rejected Carol's demand that she

be able to see the resource parents during her remote visits with David. Based

on her intransigence, Carol did not see David between March and December

2020.

        Although the Division received and requested two ninety-day extensions

to allow Carol to achieve reunification, by November 2020, it sought and

received approval for its permanency plan to terminate Carol's and John's

parental rights to David followed by adoption. The Division filed a guardianship

complaint the following month.

        Prior to trial, the Division scheduled psychological and bonding

evaluations for Carol, John, and David's resource parents.          Carol did not

participate in these evaluations. Carol also refused to submit to a bonding

evaluation arranged by the Law Guardian.

        Dr. Alan J. Lee conducted the bonding evaluations arranged by the

Division. He met with David and his resource parents when the child was


                                                                             A-1092-21
                                         6
twenty-two months old. By then, David had lived with Ellen and Alex for

twenty months. Dr. Lee concluded David had a significant, positive bond with

his resource parents and the child would suffer severe and enduring

psychological or emotional harm if their relationship ended.

      When Dr. Michael Wiltsey conducted his bonding evaluations at the Law

Guardian's behest, he, too, found David had a strong attachment to his resource

parents and the child understood Ellen and Alex were his primary caretakers.

                                        II.

      The guardianship trial commenced in August 2021 and concluded the

following month.     At times, Carol absented herself from the proceedings,

including halfway through the first day of trial and throughout the second day.

Carol also often interrupted the trial while present in the courtroom.

      The Division called Dr. Lee, as well as its caseworker, David Westman,

and a Division supervisor, Megan Kellerman, to testify at trial. Additionally,

the Division called Ellen to testify. Consistent with his reports, Dr. Lee testified

David "had formed a significant and positive psychological attachment and

bond" with Ellen and Alex, and "there [was] a significant risk of the child . . .

suffering severe and enduring harm if his attachment and relationship with"

either resource parent "permanently ended."


                                                                              A-1092-21
                                         7
      Dr. Lee stressed that "[p]ermanency is very important for any child, but

especially a younger child." He opined a child without permanency "is left in a

state of being . . . uncertain as to whom he can count on to protect him, to guide

him, . . . and to nurture him." Further, Dr. Lee stated if David's bond with his

resource parents was severed, the child "would be at a significant risk for

behavioral problems, impulse control problems, aggression, [and] disorganized

behaviors," as well as "depression and anxiety." Moreover, Dr. Lee testified

that if David's bond with his resource parents ended, the child's self-esteem

would likely suffer, and he could be expected to have "problems in his academic

functioning."

      The Law Guardian called Dr. Wiltsey to testify. Dr. Wiltsey opined David

was "positively bonded" with his resource parents and "view[ed] them as his

primary caregivers." Dr. Wiltsey also concluded Ellen and Alex provided David

with the "commitment" and "consistency" he needed.

      Carol presented no witnesses and offered no exhibits at trial.

      Based on the considered opinions of Drs. Lee and Wiltsey, as well as his

determination the "testimony of the witnesses [was] generally credible," the

judge concluded the Division met its burden of proof and established by clear




                                                                            A-1092-21
                                        8
and convincing evidence the four prongs under N.J.S.A. 30:4C-15.1(a). Thus,

he terminated Carol's and John's parental rights.

                                       III.

      On appeal, Carol challenges the judge's findings on the four prongs. She

raises several arguments, including:          (1) the judge erred in finding she

endangered David "because there was no finding of abuse or neglect in this

matter" and no proof she could not safely care for David; (2) the judge

mistakenly concluded she could not "remediate her perceived parenting issues";

(3) the Division "did not strive to overcome barriers to services," failed to

properly consider alternative placements, and neglected to issue Wayne a rule -

out letter; and (4) the judge erroneously found termination of Carol's parental

rights would not do more harm than good and was in David's best interests

because the judge erroneously afforded "undue weight" to the experts' "biased"

opinions, and failed to recognize the Division did not "prove the first three

[statutory] prongs of the best interests test." Having considered these arguments

and others pressed by Carol, we are not persuaded.

      In reviewing a decision by a trial court to terminate parental rights, we

give deference to family courts' fact-finding "[b]ecause of the family courts'

special jurisdiction and expertise in family matters." Cesare v. Cesare, 154 N.J.


                                                                           A-1092-21
                                        9
394, 413 (1998). A Family Part judge's findings of fact are not disturbed unless

"'they are so manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence as to offend the interests of justice.'"

Id. at 412 (quoting Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474, 484

(1974)).

      Parents have a constitutionally protected right to raise their children. N.J.

Div. of Youth & Fam. Servs. v. A.W., 103 N.J. 591, 599 (1986); see also

Santosky v. Kramer, 455 U.S. 745, 753 (1982). That right is not absolute. N.J.

Div. of Youth & Fam. Servs. v. R.G., 217 N.J. 527, 553 (2014) (citing In re

Guardianship of K.H.O., 161 N.J. 337, 347 (1999) (citation omitted)). Parental

rights are "tempered by the State's parens patriae responsibility to protect the

welfare of children," K.H.O., 161 N.J. at 347 (citation omitted), when the child's

"'physical or mental health is jeopardized,'" A.W., 103 N.J. at 599 (quoting

Parham v. J.R., 442 U.S. 584, 603 (1979)).

      Under N.J.S.A. 30:4C-15.1(a), the Division must satisfy the following

prongs by clear and convincing evidence before a parent's rights can be

terminated:

              (1) The child's safety, health, or development has been
              or will continue to be endangered by the parental
              relationship;


                                                                             A-1092-21
                                       10
            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm 3;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the [judge] has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

      The four prongs are not "discrete and separate" but "relate to and overlap

with one another to provide a comprehensive standard that identifies a child's

best interests." K.H.O., 161 N.J. at 348. "The considerations involved in

determinations of parental fitness are 'extremely fact sensitive' and require

particularized evidence that address the specific circumstances in the given

case." Ibid. (quoting In re Adoption of Child. by L.A.S., 134 N.J. 127, 139

(1993)).


3
   On July 2, 2021, the Legislature enacted L. 2021, c. 154, deleting the last
sentence of N.J.S.A. 30:4C-15.1(a)(2), which read, "[s]uch harm may include
evidence that separating the child from [the child's] resource family parents
would cause serious and enduring emotional or psychological harm to the child."
To the extent the judge here referenced David's risk for "severe and enduring
harm" if his relationship with his resource parents ended, we are satisfied the
judge did so in the context of summarizing Dr. Lee's opinion and that he did not
mistakenly rely on this aspect of the expert's opinion to conclude the Division
satisfied its burden under N.J.S.A. 30:4C-15.1(a)(2).
                                                                          A-1092-21
                                      11
      Here, it is evident the trial judge carefully reviewed the proofs presented

before concluding the Division satisfied all the legal requirements to sustain a

judgment of guardianship. Moreover, the judge's written opinion painstakingly

tracks the four prongs of the best interests of the child test, N.J.S.A. 30:4C-

15.1(a), and his findings are well supported by substantial and credible evidence

in the record. Thus, we affirm substantially for the reasons set forth in his

comprehensive and well-reasoned decision. We add the following comments.

      A. First Prong

      Carol contends the judge erred in finding the Division satisfied prong one

under N.J.S.A. 30:4C-15.1(a). We disagree.

      The first prong of the best interests test requires the Division demonstrate

that the "child's safety, health, or development has been or will continu e to be

endangered by the parental relationship."         N.J.S.A. 30:4C-15.1(a)(1); see

K.H.O., 161 N.J. at 352. The concern is not only with actual harm to the child

but also the risk of harm. In re Guardianship of D.M.H., 161 N.J. 365, 383

(1999). The focus is not on a single or isolated event, but rather "on the effect

of harms arising from the parent-child relationship over time on the child's

health and development." K.H.O., 161 N.J. at 348. However, a judge does not

need to wait "until a child is actually irreparably impaired by parental inattention


                                                                              A-1092-21
                                        12
or neglect" to find child endangerment. D.M.H., 161 N.J. at 383. The Court has

explained that a parent's withdrawal of nurture and care for an extended period

is a harm that endangers the health of a child. Id. at 379 (citing K.H.O., 161

N.J. at 352-354). When children "languish in foster care" without a permanent

home, their parents' failure to provide "a safe and stable home" may itself

constitute harm. Id. at 383.

      Here, the judge found Carol was "admittedly . . . diagnosed with paranoid

schizophrenia and was prescribed medication, but she . . . neglected to take [the

medication], instead continuing to express and act on paranoid thoughts to the

Division, in court, and to [David's] resource parents."        Further, the judge

concluded Carol's behavior "inhibit[ed] her interactions with her own child" and

her refusal to engage in services recommended by the Division "prolonged

[David's] time in foster care." Moreover, he found that due to her "distrust and

paranoia," Carol "originally refused to give doctors consent to operate on

[David's] extra digits" in his hand, and because this medical issue was "left

unaddressed for too long," David's digits "became infected," causing the court

to conduct "an emergency proceeding so . . . the Division could get

authorization for [the child's] surgery, and only then did [Carol] consent to it."




                                                                             A-1092-21
                                       13
      These findings are amply supported by the record. Accordingly, there is

no basis for us to disturb the judge's determination regarding prong one.

      B. Second Prong

      Carol next challenges the judge's finding on prong two of the best interests

test, arguing she engaged in services "sufficient to address [the Division's]

concerns." We are not convinced.

      The second prong of the best interest determination "in many ways,

addresses considerations touched on in prong one." N.J. Div. of Youth & Fam.

Servs. v. F.M., 211 N.J. 420, 451 (2012). Often, evidence supporting the first

prong may also support the second prong. D.M.H., 161 N.J. at 379. This prong

"relates to parental unfitness," K.H.O., 161 N.J. at 352, and "the inquiry centers

on whether the parent is able to remove the danger facing the child," F.M., 211

N.J. at 451 (citing K.H.O., 161 N.J. at 352). The Division can satisfy this inquiry

by showing the parent cannot provide a safe and stable home and the child will

suffer substantially from a lack of stability and permanent placement. N.J. Div.

of Youth & Fam. Servs. v. M.M., 189 N.J. 261, 281 (2007) (citing K.H.O., 161

N.J. at 352).

      Here, the judge concluded Carol "withheld parental attention and care by

not engaging with the Division and failing to comply with recommended


                                                                             A-1092-21
                                       14
services." He also found Carol's "inaction allowed [David] to form a significant

and secure bond with his resource parents." As the judge noted, not only did

Carol "refuse[] to take medications prescribed to her or go to the therapeutic

services offered to her by the Division," but after she engaged in "services

through her own providers, she refused to sign releases or permit disclosure

concerning any progress she may have made." The judge also concluded Carol's

"hostile preoccupation with the Division and [David's] resource parents . . . kept

her from visiting with [the child] consistently and meaningfully. She went

months without visiting him and cut visits short because of her aggression

toward others."    Accordingly, the judge found Carol was "unable to offer

[David] stability and a sense of permanency that he will need" and it was not in

the child's "best interests to continue delaying his stability."

      Because the record clearly supports the judge's conclusion that Carol was

unable or unwilling to provide a safe and stable home for David and the delay

of permanent placement would add to the harm, there is no basis to disturb his

findings on the second prong.




                                                                            A-1092-21
                                        15
      C. Third Prong

      Carol also contends the Division's proofs fell short on the third prong

because the Division "did not strive to overcome barriers to services," and the

Division failed to explore alternatives to termination. Again, we disagree.

      The third prong requires evidence "[t]he [D]ivision has made reasonable

efforts to provide services to help the parent correct the circumstances which led

to the child's placement outside the home and the [judge] has considered

alternatives to termination of parental rights."     N.J.S.A. 30:4C-15.1(a)(3).

"Reasonable efforts may include consultation with the parent, developing a plan

for reunification, providing services essential to the realization of the

reunification plan, informing the family of the child's progress, and facilitating

visitation."   M.M., 189 N.J. at 281 (internal quotation marks and citations

omitted). The reasonableness of the Division's efforts regarding the provision

of services to a parent is not measured by the success of the services. D.M.H.,

161 N.J. at 393.

      Here, the Division coordinated numerous services for Carol, including

visits — many of which she missed — and an expedited psychiatric referral so

Carol could begin the process of reunification sooner. Further, the Division




                                                                            A-1092-21
                                       16
arranged for Carol to participate in psychological and bonding evaluations and

recommended other service providers for her benefit.

      The Division was not obliged to offer programs and services chosen by

Carol. Instead, it was required to offer programs and services best suited to

address her needs. As the judge recognized, the Division met its burden in this

regard, yet Carol "consistently and aggressively thwarted any of the Division's

attempts to work with her and help her reunite with" David.

      Regarding Carol's argument that the judge erred in finding no alternative

to termination of her parental rights existed, again, we disagree. As the judge

observed in his written opinion, the Division explored kinship legal

guardianship for David, but Ellen testified she and Alex preferred adoption over

a kinship legal guardianship.    Additionally, the judge found the Division

assessed both Anna and Wayne.       Anna was ruled out after she repeatedly

claimed the Division mistakenly removed David from Carol, and she stated

Carol could live with her, thus demonstrating her lack of understanding about

the extent of Carol's mental health issues. Also, Anna and Wayne were ruled

out because they would not allow the Division to assess Wayne's home in

Pennsylvania. Anna did not appeal from the rule-out letter or indicate she was

interested in being a long-term placement option for David.


                                                                          A-1092-21
                                      17
      To the extent Carol argues the Division failed to send a rule-out letter to

Wayne, the record reflects the judge considered this argument, as well as the

Division's position it followed the applicable procedures for ruling out Anna's

and Wayne's placement. Citing N.J. Div. of Youth & Fam. Servs. v. K.L.W.,

419 N.J. Super. 568, 581 (App. Div. 2011), the judge observed, "even if the

Division fails to comply with the statutory obligation to assess relatives, the

court should only delay permanency for the child if it is in the child's best

interest." Thus, the judge found any purported failure on the part of the Division

to provide a rule-out letter for Wayne did "not preclude [him] from determining

that delaying permanency to remedy this perceived oversight [was] not in

[David's] best interests."

      We agree with the judge's analysis. Not only did the Division assess Anna

and Wayne, but it ruled out placement in their home given Anna's interest in

having David returned to Carol as soon as possible, her refusal to acknowledge

the safety concerns Carol posed to David, and the Division's inability to secure

consent from Anna and Wayne to assess Wayne's Pennsylvania home. Also, the

record lacks any evidence Anna asked the Division to consider her as a

placement again after she was ruled out.        More importantly, as we have

cautioned, "[d]elay of permanency or reversal of termination based on the


                                                                            A-1092-21
                                       18
Division's noncompliance with its statutory obligations is warranted only when

it is in the best interests of the child." Ibid. (citations omitted). Thus, we

conclude the judge did not err in finding the Division satisfied the third prong.

      D. Fourth Prong

      Finally, Carol's contention the judge erred in finding termination of

Carol's rights would not do more harm than good is without merit. R. 2:11-

3(e)(1)(E).

      The fourth prong of N.J.S.A. 30:4C-15.1(a)(4) serves as "a 'fail-safe'

inquiry guarding against an inappropriate or premature termination of parental

rights." F.M., 211 N.J. at 453 (citations omitted).

              [T]he fourth prong of the best interests standard cannot
              require a showing that no harm will befall the child as
              a result of the severing of biological ties. The question
              to be addressed under that prong is whether, after
              considering and balancing the two relationships, the
              child will suffer a greater harm from the termination of
              ties with [the child's] natural parents than from the
              permanent disruption of [the] relationship with [the
              child's] foster parents.

              [K.H.O., 161 N.J. at 355.]

      "The crux of the fourth statutory subpart is the child's need for a

permanent and stable home, along with a defined parent-child relationship."

N.J. Div. of Youth & Fam. Servs. v. H.R., 431 N.J. Super. 212, 226 (App. Div.


                                                                            A-1092-21
                                        19
2013) (citing N.J. Div. of Youth & Fam. Servs. v. C.S., 367 N.J. Super. 76, 119

(App. Div. 2004)). "If one thing is clear, it is that the child deeply needs

association with a nurturing adult.      Since it seems generally agreed that

permanence in itself is an important part of that nurture, a court must carefully

weigh that aspect of the child's life." A.W., 103 N.J. at 610 (citations omitted).

      Here, as the judge noted, Carol deprived him of the opportunity to

consider expert testimony regarding her bond with David because "she refused

to participate in either [Dr. Lee's or Dr. Wiltsey's] bonding evaluation[s]."

Nevertheless, the judge considered the testimony of both experts before finding

David viewed his resource parents "as his mothers, referring to them [both] as

'mommy'" and crediting the testimony of "[b]oth psychologists [who]

determined that there existed a secure and positive bond between [David] and

the resource parents." The judge also found Carol's "consistent choice to flout

Division recommendations and failure to adequately care for herself show that

she is incapable of putting the best interests of her child over her own self-

interests." Further, the judge concluded David's resource parents were willing

to adopt David, they were "[t]he only people who can provide for the needs of

this child now or in the foreseeable future," and "[a]doption by the current

resource parents will allow [David] to achieve the permanency he deserves."


                                                                            A-1092-21
                                       20
These findings under prong four are amply supported by credible evidence in

the record.

      In sum, we perceive no basis to disturb the guardianship judgment. To

the extent we have not addressed Carol's remaining arguments, we conclude they

are without sufficient merit to warrant further discussion in a written opinion.

R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-1092-21
                                      21